Citation Nr: 0719140	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  04-36 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The veteran had active service from January 1990 to January 
1994.

This appeal is from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Indianapolis, Indiana, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The April 2004 VA general medical examination report does not 
include a mental status examination.  It includes a 
recitation of the veteran's psychiatric symptoms, but does 
not appear to include the report of a psychiatric clinical 
interview.  The diagnosis of PTSD is not supported by 
reported findings of DSM-IV diagnostic criteria for PTSD.  
38 C.F.R. § 4.125(a) (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA PTSD 
examination by a psychiatrist.  The claims 
file must be made available to and 
reviewed by the psychiatrist in 
conjunction with the examination.  The 
psychiatrist must review the veteran's 
September 2006 stressor affidavit and the 
accompanying August 2006 lay statement and 
associated photographs.  Any indicated 
tests and studies, to include 
psychological studies, are to be 
conducted.

The psychiatrist must express an opinion 
as to whether the veteran meets the 
criteria for PTSD contained in DSM- IV, 
and if he meets such criteria, whether 
PTSD can be related to the stressor or 
stressors reported by the veteran and 
established as having occurred during the 
veteran's active service. 

Any opinions expressed by the psychiatrist 
must be accompanied by a complete 
rationale.

2.  Then, readjudicate the claim at issue.  
If the claim remains denied, provide the 
appellant and his attorney a supplemental 
statement of the case and an appropriate 
period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

